Title: To John Adams from Timothy Pickering, 10 August 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Augt. 10. 1799.

I have just recd your letter of August 3d respecting Mr. Gerry’s accounts; and with it an extract of his letter to you of July 24th, & nothing else: the numbers 1. 2. 3. 4. & 5, and a paper of extracts of letters, which you mention as also inclosed were omitted; which doubtless your Secretary will discover, and forward them by the next mail.
I have recd. at the same time your two letters of August 5th referring to the proposed negociations with France, Russia & the Porte: and another acknowledging the receipt of Mr. Bordley’s book.
You will doubtless have seen by the news-papers that process has been instituted against Duane, Editor of the Aurora, for a libel. Other, subsequent libels are under the consideration of the District Attorney.—I take the liberty of inclosing the Aurora of the 9th instant. The address to the Electors of Pennsylvania is unquestionably the production of Tench Coxe, late Commissioner of the Revenue, & until May 8th 1792, Assistant to the Secretary of the Treasury.
I am very respectfully, sir, / yr. obt. servt.

Timothy Pickering